DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on September 1, 2022, Applicant amended claims 1, 10, and 21.
In the non-final rejection of September 1, 2022, Examiner objected to the Disclosure. Applicant argued: The Office Action objected to the specification on the ground that it is missing a "Cross-Reference to Related Applications." Applicants respectfully note that such cross-reference is no longer required. In particular, 37 CFR 1.76 requires that that the domestic and foreign priority information be included in the Application Data Sheet, and not the specification. In this case, the Application Data Sheet filed on May 12, 2020 included a statement regarding this application being a continuation of 16/109,409, filed August 22, 2018, which is a continuation of 13/662,179, filed October 26, 2012, which is a continuation of PCT/FR2011/050975, filed April 28, 2011, which claims foreign priority to FR 1053280, filed April 28, 2010. Applicants respectfully submit that this meets the requirements under 37 CFR 1.76. In view of the above, it is respectfully requested that this objection be withdrawn (Remarks, pages 6-7). Objection is withdrawn.
Examiner rejected claims 10 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Rejection is withdrawn.
Examiner rejected claims 1-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-21 of U.S. Patent No. 10,086,149. 
	Examiner rejected claims 1-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,688,254.
	Applicant argued: In response, Applicants is hereby submitting a Terminal Disclaimer with respect to US 10,086,149 and US 10,688,254. Accordingly, Applicant respectfully requests that the double-patenting rejection be withdrawn (Remarks, page 8). However, Applicant did not submit a Terminal Disclaimer with the reply. Rejection is maintained.
Currently, claims 1-21 are under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In regards to claim 1, line 13, “the extended member” should be changed to “the extender member”.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-21 of U.S. Patent No. 10,086,149. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a safety device for
an injection syringe, a syringe support, a protective sheath, an initial grip surface, a projection, a
return spring, and an extender member.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,688,254. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a safety device for
an injection syringe, a syringe support, a protective sheath, an initial grip surface, a projection, a
return spring, and an extender member.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 10, 12, 13, 15, 16, 18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westbye (US 2004/0167476).
	In regards to claim 1, Westbye teaches a safety device (Figures 1-6, 9, 11-16) for an injection syringe, the safety device comprising: 
a syringe support (body 20 for receiving and holding the syringe)
a protective sheath (shield 60) for protecting an injection needle carried by the injection syringe, the protective sheath being mounted to slide relative to said syringe support between an injection position in which the needle is uncovered (Figure 13A), and a protection position in which the needle is covered (Figure 14A), the protective sheath having an initial grip surface (latch members 74) enabling the device to be gripped by a user, the initial grip surface being a projection (latch members 74) that extends outward from the protective sheath (Figure 12)
a return spring (spring mechanism, not shown) for urging the protective sheath into the protection position (paragraph [0059])
wherein the safety device also includes an extender member (finger grip 50) for extending the initial grip surface, being a separate piece from the protective sheath (Figure 4A), wherein the extended member is configured to be attached to the protective sheath in such a manner as to present an enlarged grip surface, larger than the initial grip surface (Figure 1)
Westbye does not teach the extender member being the separate piece from the syringe support, as Westbye teaches the extender member molded on the proximal end of the syringe support (paragraph [0044]), thus the extender member is not the separate piece from the syringe support, as the extender member and the syringe support are an integral piece. But it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the extender member, of the device of Westbye, to be the separate piece from the syringe support, as an obvious matter of design choice from the integral piece of the extender member and the syringe support to separate pieces for the extender member and the syringe support, as such will allow for replacement of parts individually in the event of degradation, in that the extender member can be replaced with a new extender member without having to replace the syringe support and/or the syringe support can be replaced with a new syringe support without having to replace the extender member. 
	In regards to claim 3, in the modified device of Westbye, Westbye teaches wherein the extender member comprises a skirt (finger grip 50) projecting from the extender member (Figure 5); however, Westbye does not teach that the skirt is annular, as Westbye teaches that the skirt is substantially rectangular (Figure 5). But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the skirt, of the modified device of Westbye, to be annular, as Applicant has not disclosed that such a configuration of the skirt provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the skirt being substantially rectangular, as taught by Westbye, as either configuration of the skirt will allow for the device to be gripped by a user.
	In regards to claim 10, in the modified device of Westbye, Westbye teaches wherein the extender member has two opposite radial ends (left and right portions of finger grip 50), said ends being curved towards a longitudinal axis and a distal end of the device (Figure 5).  
	In regards to claim 12, in the modified device of Westbye, Westbye teaches wherein the extender member has two opposite radial ends (gripping surfaces 56) that are rounded and connected together by two opposite flat sides (lateral surfaces 55) (Figure 5).
	In regards to claim 13, in the modified device of Westbye, Westbye teaches a tamperproofing sleeve (frangible cap 80) fastened to the device by a breakable connection (weakened region 81) (Figure 2).
	In regards to claim 15, Westbye teaches an assembly of the modified safety device according to claim 1 and the injection syringe (Figures 1-6, 9, 11-16) comprising a pre-filled syringe (pre-filled syringe 90) (Figure 1).
	  In regards to claim 16, Westbye teaches a method of assembling the modified device according to claim 1, wherein a portion of the protective sheath is initially assembled with said syringe support (Figure 14A), after which the extender member is fitted on said portion of the protective sheath (Figure 13A)(paragraph [0069]: Alternatively, the syringe 90 may be inserted into the body 20 while the shield 60 is extended and the latch members 74 are consequently positioned distally away from the recess 51 into which the syringe 90 is to be inserted. Once the syringe 90 is fully inserted, the detents 71 may be disengaged from the distal detent pockets 42 and the shield 60 may be directed to the retracted position.).
	In regards to claim 18, in the modified device of Westbye, Westbye teaches wherein the extender member engages an outer edge of the initial grip surface (Figure 1).  
	 In regards to claim 20, in the modified device of Westbye, Westbye teaches wherein the initial grip surface comprises at least two diametrically opposite portions in a form of grip flanges (latch members 74).
	In regards to claim 21, in the modified device of Westbye, Westbye does not teach wherein the initial grip surface is in a form of a circular collar extending around the protective sheath and lying in a radial plane, as Westbye instead teaches wherein the initial grip surface is in a form of latch members 74 extending outward from the protective sheath and lying in a radial plane substantially parallel to a longitudinal axis of the device (Figure 12). But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the initial grip surface, of the modified device of Westbye, to be in a form of a circular collar extending around the protective sheath and lying in a radial plane, as Applicant has not disclosed that such a configuration of the initial grip surface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the initial grip surface being in a form of latch members 74 extending outward from the protective sheath and lying in a radial plane substantially parallel to a longitudinal axis of the device, as taught by Westbye, as either configuration of the initial grip surface will allow for the device to be gripped by a user.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westbye, as applied to claim 1 above, and further in view of Brand et al (US 2009/0105663).
	In regards to claim 2, in the modified device of Westbye, Westbye does not teach wherein the projection extends outward from the protective sheath in a radial plane substantially perpendicular to a longitudinal axis of the device, as Westbye instead teaches wherein the projection extends outward from the protective sheath in a radial plane substantially parallel to a longitudinal axis of the device (Figure 12). Brand et al teaches a safety device (Figures 1-8) for an injection syringe, wherein a projection (grip tabs 60) extends outward from a protective sheath (protective sheath 34) in a radial plane substantially perpendicular to a longitudinal axis of the device (Figure 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection, of the modified device of Westbye, to extend outward from the protective sheath in a radial plane substantially perpendicular to a longitudinal axis of the device, as taught by Brand et al, as an obvious matter of design choice with no criticality/advantage disclosed by Applicant, as either the projection extending outward from the protective sheath in a radial plane substantially parallel to a longitudinal axis of the device, as taught by Westbye, or the projection extending outward from the protective sheath in a radial plane substantially perpendicular to a longitudinal axis of the device, as taught by Brand et al, will allow for the device to be gripped by a user.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westbye, as applied to claim 1 above, and further in view of Takahashi et al (US 4,968,305).
	In regards to claim 11, in the modified device of Westbye, Westbye is silent about wherein the enlarged grip surface includes anti-skid portions. Takahashi et al teaches a device (Figures 1-7) for an injection syringe, wherein an enlarged grip surface (pair of wings 7) includes anti-skid portions (skid-proof ridges 8). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the enlarged grip surface, of the device of Westbye, to include anti-skid portions, as taught by Takahashi et al, as such will assure a stable handling of the syringe in practical use (column 2, lines 47-49).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 10-13, 15, 16, 18, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In regards to claim 1, Applicant argued: First, Applicant respectfully disagrees that Westbye discloses a protective sheath having an initial grip surface enabling the device to be gripped by a user, as recited in claim 1. The Office Action is interpreting the shield 60 of Westbye as being the claimed protective sheath and the latch members 74 of Westbye as being the claimed initial grip surface. However, the latch members 74 do not enable the device to be gripped by a user. The only user grip surface shown in Westbye is the finger grip 50 (see FIG. 1 and par. [0044]). Westbye describes that the latch members 74 are contacted by the thumb pad 99 when the plunger 98 is pressed (see par. [0075]). As a result, the thumb pad 99 causes the latch members 74 to be compressed axially and deflect outwardly until catches 76 of the latch members 74 is disengaged from the mating catches 48 on the body 20 (see par. [0075]). This causes the shield 60 to automatically advance relative the body 20 towards the extended position shown in FIG. 14 (see par. [0076]) (Remarks, pages 8-9). Examiner disagrees. Westbye teaches a protective sheath (60) having an initial grip surface (74) enabling the device (Figures 1-6, 9, 11-16) to be gripped by a user. The latch members 74 of Westbye are capable of being gripped or held by a user, thus being the claimed initial grip surface.
	In regards to claim 1, Applicant argued: If the latch members 74 of Westbye were used as a user grip surface, then the shield 60 could not move relative to the body 20 towards the extended position, because the user's fingers holding the latch members 74 would prevent the latch members 74 from deflecting outwardly in order to trigger the safety device. Such structure and operation of the device would render it unsuitable for its intended purpose and thus, would not have been obvious. MPEP 2143.01; In re Gordon, 733 F.2d 900, 221 USPQ2d 1125 (Fed. Cir. 1984) (holding that if the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification). Furthermore, with such modification, the user would have to have his or her fingers on both the finger grip 50 and the latch members 74, which would prevent the user from being able to move the latch member 74 relative the finger grip 50, which would in turn hinder the operation of the safety device of Westbye (Remarks, page 9). Examiner disagrees. First, regardless of how the device of Westbye operates, the latch members 74 present a surface capable of being gripped or held by a user, thus being the claimed initial grip surface. Second, in the rejection under Westbye, no modification to the latch members 74 is made.
	In regards to claim 1, Applicant argued: Additionally, Applicant respectfully disagrees that Westbye discloses an extender member configured to extend the initial grip surface, as recited in Claim 1. The Office Action interprets the finger grip 50 of Westbye as being the claimed extender member. However, as evident form FIG. 1, the finger grip 50 does not at all extend the length of the latch members 74. Instead, the latch members 74 function to disengage the safety shield 60 from the body 20 to enable operation of the safety device, while the finger grip 50 functions to accommodate gripping of the device by a user (Remarks, page 9). Examiner disagrees. First, Westbye teaches an extender member (50) for extending the initial grip surface (74) (Figure 1). A catch 48 of the extender member (50) of Westbye engages tabs 76 on the initial grip surface (74) (paragraph [0045]), thus the extender member extends the initial grip surface. Second, claim 1 does not require the extender member to extend the length of the initial grip surface, as argued by Applicant. 
	In regards to claim 1, Applicant argued: Further, Applicant respectfully submits that Westbye does not disclose an extender member being a separate piece from both the protective sheath and the syringe support, as recited in amended claim 1. As shown, e.g., in FIG. 4A, the finger grip 50 of Westbye is not separate from the body 20 (which is interpreted as the claimed syringe support), but instead is integral with the body 20. In fact, Westbye expressly teaches that the "finger grip 50 is molded on the proximal end 22 of the body 20..." (see par. [0044]). In contrast, having the extender member being a separate piece from both the syringe support and the protective sheath allows one to present adapt the safety device to specific users by adding the extender member to the device. As a result, manufacture is simplified and cheaper, since the syringe support and the sheath used can be identical to those used in the past or with other users, and thus, manufactured with a same mold, while also providing a guarantee that people having difficulty in manipulation can use the device without difficulty by adding the extender member to the sheath. Thus, it becomes possible to conserve a grip surface area that is relatively small for most users, i.e., to conserve the initial surface provided on the sheath, thereby making it possible to reduce the general size of the safety device and thus, to save space for storage and transport of the devices (Remarks, page 10). First, Westbye teaches an extender member (50) being a separate piece from the protective sheath (60) (Figure 4A). However, Westbye does not teach the extender member being the separate piece from the syringe support, as Westbye teaches the extender member (50) molded on the proximal end of the syringe support (20) (paragraph [0044]), thus the extender member is not the separate piece from the syringe support, as the extender member and the syringe support are an integral piece. But it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the extender member, of the device of Westbye, to be the separate piece from the syringe support, as an obvious matter of design choice from the integral piece of the extender member and the syringe support to separate pieces for the extender member and the syringe support, as such will allow for replacement of parts individually in the event of degradation, in that the extender member can be replaced with a new extender member without having to replace the syringe support and/or the syringe support can be replaced with a new syringe support without having to replace the extender member. Second, the Specification does not disclose “In contrast, having the extender member being a separate piece from both the syringe support and the protective sheath allows one to present adapt the safety device to specific users by adding the extender member to the device. As a result, manufacture is simplified and cheaper, since the syringe support and the sheath used can be identical to those used in the past or with other users, and thus, manufactured with a same mold, while also providing a guarantee that people having difficulty in manipulation can use the device without difficulty by adding the extender member to the sheath. Thus, it becomes possible to conserve a grip surface area that is relatively small for most users, i.e., to conserve the initial surface provided on the sheath, thereby making it possible to reduce the general size of the safety device and thus, to save space for storage and transport of the devices”, as argued by Applicant. The Specification (paragraph [0007]) instead discloses: “Thus, it is proposed to add an element to the sheath suitable for making the device easier to grip. In such circumstances, it may be advantageous to fit an additional element on the sheath in order to enlarge an initial grip surface rather than to make a large grip surface directly on the sheath. Since it is observed that only some users need a large surface, it is proposed herein to use a device that is standard, for use by users of all types, with the possibility of adapting the safety device to certain users, by adding the extender member to the device. As a result, manufacture is simplified, since a syringe support and a sheath are used that are identical to those used in the past, and thus the same mold can be used, while also providing a guarantee that people who have difficulty in manipulation can use the device without difficulty, because of the possibility of fitting the extender member on the sheath. In addition, it becomes possible to conserve a grip surface area that is relatively small for most users, i.e. to conserve the initial surface provided on the sheath, thereby making it possible to reduce the general size of the safety device and thus to save space for storage and transport of the devices.”. With respect to the extender member and the syringe support, the Specification (paragraph [0007]) only discloses that “As a result, manufacture is simplified, since a syringe support and a sheath are used that are identical to those used in the past, and thus the same mold can be used”. Westbye teaches the extender member molded on the proximal end of the syringe support (paragraph [0044]), which syringe support is understood to be made by a mold before the extender member is molded on the proximal end of the syringe support. Thus, whether the extender member is a separate piece from the syringe support or molded on the syringe support, the same mold can be used to create the syringe support before the extender member is added to the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783